Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with Jewell Briggs on 6/7/22.

The application has been amended as follows:
Independent claims 1, 19 and 20 and dependent claims 11 and 16-18 are amended so that the claims appear as follows:

1. (Currently Amended) A computer-implemented method comprising the steps of: 
maintaining, by a processing system, one or more key-value databases having metadata associated with available data from a plurality of data sources, the plurality of data sources including a plurality of remote third-party data sources, sensors located at a plurality of physical locations, and site survey data; 
receiving, via the network, at least a subset of available data from a plurality of data sources; and storing, in one or more key-value databases, at least the subset of available data including metadata collected from the plurality of data sources; 
receiving, via a network, site survey data associated with a physical location; wherein the site survey data includes data entered via an interactive site survey interface presented at a network connected device; 
determining, by a processor, relevant data associated with the physical location based on identified correlations between the site survey data and available data from a data source, the available data including landscape data and environmental data; and 
providing 

11. (Currently Amended) The computer-implemented method of claim 1, further comprising: Serial No. 16/040,215Page 4 of 11generating, by a processor, an optimized irrigation plan based in part on the relevant data associated with the physical location; and providing access, via the network, to the optimized irrigation plan.

16. (Currently Amended) The computer-implemented method of claim 1, further comprising: generating, by a processor, an irrigation schedule configured for use by an irrigation control unit located the physical location; and transmitting, via a network, data associated with the irrigation schedule to the irrigation control unit.

17. (Currently Amended) The computer-implemented method of claim 1, further comprising: transmitting, via a network, at least a subset of the relevant data associated with the physical location to an irrigation control unit at the physical location; wherein the at least subset of the relevant data is used by the irrigation control unit at the physical location to generate an irrigation schedule.

18. (Original) The computer-implemented method of claim 1, further comprising: providing access, via the network, to an interactive site management dashboard; wherein, the site management dashboard includes one or more of: an overall status update; Serial No. 16/040,215Page 6 of 11an event log, including snapshot insights; a map of the physical location including one or more network-connected assets; options to remotely control one or more of the network connected assets; energy or water usage data; or a performance index score, the performance index score being a quantified score indicating the efficiency of water and/or energy use at the physical location.

19. (Currently Amended) A computer-implemented method for providing an interactive interface for irrigation management, the method comprising the steps of: 
presenting, via a display associated with a network-connected device, an option to input a location of a parcel of land; 
receiving, via an input device associated with the network-connected device, a selection of the location of the parcel of land; 
presenting, via the display, a map of the parcel of land and surrounding areas, and relevant data associated with the parcel of land; 
presenting, via the display associated with the network-connected device, an option to define a boundary of the parcel of land and landscape characteristics of the parcel of land; 
presenting, via the display associated with the network-connected device, a defined boundary and landscape characteristics of the parcel of land; and 
Serial No. 16/040,215Page 7 of 11transmitting, via a network interface associated with the network-connected device, defined boundary and landscape characteristics of the parcel of land to a cloud- based environmental services platform, 
wherein the cloud-based environmental services platform is configured to maintain one or more key-value databases having metadata associated with available data from a plurality of data sources, the plurality of data sources including a plurality of remote third-party data sources, sensors located at a plurality of physical locations, and site survey data and to receive at least a subset of available data from a plurality of data sources; and store, in one or more key-value databases, at least the subset of available data including metadata collected from the plurality of data sources; 
wherein the relevant data is determined based on identified correlations between the location of the parcel and available data from a remote data source, wherein the available data includes landscape data and environmental data; and
providing an environmental management service, the environmental management service based in part on the relevant data.

20. (Currently Amended) A system for providing environmental management services using available data from a plurality of data sources, the system comprising: 
one or more key-value databases having metadata associated with available data from a plurality of data sources, the plurality of data sources including a plurality of remote third-party data sources, sensors located at a plurality of physical locations, and site survey data;
a network interface; 
a processor; and 
Serial No. 16/040,215Page 8 of 11a memory unit having instructions stored thereon, which when executed by the processor causes the system to: 
receive, via the network, at least a subset of available data from a plurality of data sources; and store, in one or more key-value databases, at least a subset of available data including metadata collected from the plurality of data sources; 
receive, via the network interface, site survey data associated with a physical location; wherein the site survey data includes data entered via an interactive site survey interface presented at a network-connected device; 
determine relevant data associated with the physical location based on correlations between the site survey data and available data from a data source, wherein the available data includes landscape data and environmental data; and 
provide 

REASONS FOR ALLOWANCE
	Claims 1-7 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 and 10-18
Regarding claim 1, the prior art of record, Lassley et al. (US 20140074734) discloses a method that maintains a listings database including listings data representative of a plurality of water right listings, receiving data representative of a search query for locating one or more relevant water right listings included in the plurality of water right listings, the search query including search criteria defined by a user of the user device, identifying the one or more relevant water right listings having at least one listings data element that satisfies the search criteria, and presenting the one or more relevant water right listings on a display associated with the user device for access by the user (Lassley, see [0013], [0063], [0085, Fig. 1, Fig. 3A and Fig. 7), Cook  (US 20140236868) discloses a method that provide range-based soil moisture management calculations and irrigation decision algorithms at a cloud-based computer server, using both non-decision-making and decision-making programmable logic controllers in combination with a client server architecture that uses enhanced modeling for monitoring, analysis, and control and localized environmental data and forecasting (Cook, see [0103], [0164], [0181]-[0182], [0206] and Fig. 3) , Hall (US 20110106320) discloses a method of creating an irrigation schedule for an area to be irrigated, the area having a plurality of characteristics, comprising: displaying a graphical user interface comprising a plurality of sets of user selectable graphic images, each set of user selectable graphic images corresponding to a characteristic of the area, and each set having user selectable graphic images corresponding to different properties of the characteristic; and generating the irrigation schedule in response to user selection of at least one user selectable graphic image from each of the plurality of sets (Hall, see Fig. 5 and [0048]-[0051]).
However, regarding claim 1, the combination of prior arts does not describe:
maintaining, by a processing system, one or more key-value databases having metadata associated with available data from a plurality of data sources, the plurality of data sources including a plurality of remote third-party data sources, sensors located at a plurality of physical locations, and site survey data; receiving, via the network, at least a subset of available data from a plurality of data sources; and storing, in one or more key-value databases, at least the subset of available data including metadata collected from the plurality of data sources; receiving, via a network, site survey data associated with a physical location; wherein the site survey data includes data entered via an interactive site survey interface presented at a network connected device; determining, by a processor, relevant data associated with the physical location based on identified correlations between the site survey data and available data from a data source, the available data including landscape data and environmental data; and providing an environmental management service, the environmental management service based in part on the relevant data associated with the physical location

Claim 19
Regarding claim 19, the prior art of record, Lassley et al. (US 20140074734) discloses a method that maintains a listings database including listings data representative of a plurality of water right listings, receiving data representative of a search query for locating one or more relevant water right listings included in the plurality of water right listings, the search query including search criteria defined by a user of the user device, identifying the one or more relevant water right listings having at least one listings data element that satisfies the search criteria, and presenting the one or more relevant water right listings on a display associated with the user device for access by the user (Lassley, see [0013], [0063], [0085, Fig. 1, Fig. 3A and Fig. 7), Cook  (US 20140236868) discloses a method that provide range-based soil moisture management calculations and irrigation decision algorithms at a cloud-based computer server, using both non-decision-making and decision-making programmable logic controllers in combination with a client server architecture that uses enhanced modeling for monitoring, analysis, and control and localized environmental data and forecasting (Cook, see [0103], [0164], [0181]-[0182], [0206] and Fig. 3) , Hall (US 20110106320) discloses a method of creating an irrigation schedule for an area to be irrigated, the area having a plurality of characteristics, comprising: displaying a graphical user interface comprising a plurality of sets of user selectable graphic images, each set of user selectable graphic images corresponding to a characteristic of the area, and each set having user selectable graphic images corresponding to different properties of the characteristic; and generating the irrigation schedule in response to user selection of at least one user selectable graphic image from each of the plurality of sets (Hall, see Fig. 5 and [0048]-[0051]).
However, regarding claim 19, the combination of prior arts does not describe:
presenting, via a display associated with a network-connected device, an option to input a location of a parcel of land; receiving, via an input device associated with the network-connected device, a selection of the location of the parcel of land; presenting, via the display, a map of the parcel of land and surrounding areas, and relevant data associated with the parcel of land; presenting, via the display associated with the network-connected device, an option to define a boundary of the parcel of land and landscape characteristics of the parcel of land; presenting, via the display associated with the network-connected device, a defined boundary and landscape characteristics of the parcel of land; and Serial No. 16/040,215Page 7 of 11transmitting, via a network interface associated with the network-connected device, defined boundary and landscape characteristics of the parcel of land to a cloud- based environmental services platform, wherein the cloud-based environmental services platform is configured to maintain one or more key-value databases having metadata associated with available data from a plurality of data sources, the plurality of data sources including a plurality of remote third-party data sources, sensors located at a plurality of physical locations, and site survey data and to receive at least a subset of available data from a plurality of data sources; and store, in one or more key-value databases, at least the subset of available data including metadata collected from the plurality of data sources; wherein the relevant data is determined based on identified correlations between the location of the parcel and available data from a remote data source, wherein the available data includes landscape data and environmental data; and providing an environmental management service, the environmental management service based in part on the relevant data

Claim 20
Regarding claim 20, the prior art of record, Lassley et al. (US 20140074734) discloses a system that maintains a listings database including listings data representative of a plurality of water right listings, receiving data representative of a search query for locating one or more relevant water right listings included in the plurality of water right listings, the search query including search criteria defined by a user of the user device, identifying the one or more relevant water right listings having at least one listings data element that satisfies the search criteria, and presenting the one or more relevant water right listings on a display associated with the user device for access by the user (Lassley, see [0013], [0063], [0085, Fig. 1, Fig. 3A and Fig. 7), Cook  (US 20140236868) discloses a system that provide range-based soil moisture management calculations and irrigation decision algorithms at a cloud-based computer server, using both non-decision-making and decision-making programmable logic controllers in combination with a client server architecture that uses enhanced modeling for monitoring, analysis, and control and localized environmental data and forecasting (Cook, see [0103], [0164], [0181]-[0182], [0206] and Fig. 3) , Hall (US 20110106320) discloses a system of creating an irrigation schedule for an area to be irrigated, the area having a plurality of characteristics, comprising: displaying a graphical user interface comprising a plurality of sets of user selectable graphic images, each set of user selectable graphic images corresponding to a characteristic of the area, and each set having user selectable graphic images corresponding to different properties of the characteristic; and generating the irrigation schedule in response to user selection of at least one user selectable graphic image from each of the plurality of sets (Hall, see Fig. 5 and [0048]-[0051]).
However, regarding claim 36, the combination of prior arts does not describe:

one or more key-value databases having metadata associated with available data from a plurality of data sources, the plurality of data sources including a plurality of remote third-party data sources, sensors located at a plurality of physical locations, and site survey data; a network interface; a processor; and Serial No. 16/040,215Page 8 of 11a memory unit having instructions stored thereon, which when executed by the processor causes the system to: receive, via the network, at least a subset of available data from a plurality of data sources; and store, in one or more key-value databases, at least a subset of available data including metadata collected from the plurality of data sources; receive, via the network interface, site survey data associated with a physical location; wherein the site survey data includes data entered via an interactive site survey interface presented at a network-connected device; determine relevant data associated with the physical location based on correlations between the site survey data and available data from a data source, wherein the available data includes landscape data and environmental data; and provide an environmental management service, the environmental management service based in part on the relevant data associated with the physical location
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117